United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-1453
                                    ___________

Shelby Harris,                           *
                                         *
              Appellant,                 *
                                         *
      v.                                 *
                                         *
Ken Taylor; Gerald Higgins; Bill         *
Armontrout,                              *
                                         * Appeal from the United States
              Defendants,                * District Court for the
                                         * Western District of Missouri.
Ed Keeling,                              *
                                         *     [UNPUBLISHED]
              Appellee,                  *
                                         *
Martin Ritchey,                          *
                                         *
              Defendant.                 *
                                    ___________

                            Submitted: August 7, 1997
                                Filed: August 22, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
    Shelby Harris appeals the district court&s1 entry of
judgment on the jury verdict in favor of defendant Paul
E. Keeling in this 42 U.S.C. § 1983 action. Harris also
appeals the district court&s denial of his motion for a
new trial. After careful review of the record on appeal
and the parties& submissions, we affirm the judgment of
the district court and the denial of Harris&s new trial
motion. See 8th Cir. R. 47B.

      Harris&s pending motions are denied.


      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                        -2-